Attorney’s Docket Number: 2019-3025/24061.4106US01
Filing Date: 07/21/2020
Claimed Foreign Priority Date: none
Applicant(s): Chang et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 02/23/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 02/23/2022, responding to the Office action mailed on 11/24/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 23 and added new claim 27. Accordingly, pending in this application are claims 1-14, 21-22, and 24-27.

Response to Amendment
Applicant’s amendments to the Drawings have overcome the objections to Drawings previously set forth in the Non-Final Office action mailed on 11/24/2021. Accordingly, the previous objections to Drawings are hereby withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 as previously formulated in the same office action. However, Applicant’s amendments to the claims raise new issues, and the prior art of record remains relevant. Accordingly, new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The term “substantially coplanar” in claim 1, L. 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, i.e., it is unclear how much variation from actual coplanarity falls within the scope of the claim.
Claims 2-8 depend from claim 1, thus inherit the deficiencies identified supra.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (US2020/0091345).

Regarding Claim 1, Chiu (see, e.g., Figs. 1N and 2G) shows all aspects of the instant invention, including a semiconductor device, comprising:
- an active region (e.g., fin structure 110) including a channel region (e.g., portion of fin electrostatically coupled to gate structure 140) and a source/drain region (e.g., source/drain structure 130) adjacent the channel region
- a gate structure (e.g., gate structure 140 comprising gate dielectric 136 and gate electrode 138) over the channel region of the active region
- a source/drain contact (e.g., S/D contact 152) over the source/drain region
- a first gate spacer layer (e.g., spacer 122’)
- a dielectric feature (e.g., mask layer 146) over the gate structure, the dielectric feature comprising a lower portion adjacent the gate structure (e.g., lower portion laterally confined by 122’) and an upper portion away from the gate structure (e.g., upper portion laterally confined by 131)
- an air gap (e.g., air gap 145) disposed between the gate structure and the source/drain contact
- wherein a first width of the upper portion of the dielectric feature along a first direction is greater than a second width of the lower portion of the dielectric feature along the first direction (see, e.g., Fig. 2E: width W5 greater than width W4)
- wherein the air gap is disposed below the upper portion of the dielectric feature (see, e.g., Fig. 2G)
- wherein a bottom surface of the upper portion is substantially coplanar with a top surface of the first gate spacer layer (see, e.g., Fig. 2G: top surface of 122’ and bottom surface of the upper portion 146 form a direct planar interface, thus are at least substantially coplanar at said interface)
Regarding Claim 2, Chiu (see, e.g., Figs. 1N and 2G) shows:
- an etch stop layer (e.g., CESL 131)
- wherein the air gap is disposed between the first gate spacer layer and the etch stop layer along the first direction (see, e.g., Fig. 2G)
- wherein the first gate spacer layer is disposed between the gate structure and the air gap along the first direction (see, e.g., Fig. 2G)
- wherein the etch stop layer is disposed between the air gap and the source/drain contact along the first direction (see, e.g., Fig. 2G)
Regarding Claim 3, Chiu (see, e.g., Par. [0033]) shows that the first gate spacer layer comprises silicon nitride, hafnium silicide, aluminum oxynitride, hafnium oxide, lanthanum oxide, aluminum oxide, zirconium nitride, silicon carbide, zinc oxide, silicon oxycarbonitride, silicon, yittrium oxide, tantalum carbonitride, zirconium silicide, silicon carbonitride, zirconium aluminum oxide, titanium oxide, tantalum oxide, or zirconium oxide.
Regarding Claim 6, Chiu (see, e.g., Fig. 1N and 2G) shows a liner layer (e.g., barrier layer 150) disposed between the source/drain contact and the etch stop layer along the first direction.
Regarding Claim 9, Chiu (see, e.g., Figs. 1N and 2G) shows all aspects of the instant invention, including a semiconductor device, comprising:
- a gate structure (e.g., gate structure 140 comprising gate dielectric 136 and gate electrode 138) 
- a first gate spacer layer (e.g., spacer 122’) extending along the sidewall of the gate structure
- a source/drain feature (e.g., source/drain structure 130) adjacent the gate structure
-  an interlayer dielectric layer (e.g., dielectric layer 131 between layers 145 and 132) over the source/drain feature (see, e.g., Fig 1N)
- a seal layer (e.g., ILD structure 132) over the interlayer dielectric layer (see, e.g., Fig 1N)
- a dielectric feature (e.g., mask layer 146) over the gate structure, the dielectric feature comprising a lower portion adjacent the gate structure (e.g., lower portion laterally confined by 122’) and an upper portion away from the gate structure (e.g., upper portion laterally confined by 131)
- an air gap (e.g., air gap 145) disposed below the upper portion of the dielectric feature (see, e.g., Fig. 2G)
- wherein a first width of the upper portion of the dielectric feature along a first direction is greater than a second width of the lower portion of the dielectric feature along the first direction (see, e.g., Fig. 2E: width W5 greater than width W4)
- wherein the air gap is disposed between the seal layer and the first gate spacer layer along the first direction (see, e.g., Fig. 1N)
Regarding Claim 10, Chiu (see, e.g., Fig. 1N) shows that the seal layer is in contact with the upper portion of the dielectric feature (e.g., via intervening layer 131)

Allowable Subject Matter
















Claims 21-22 and 24-27 are allowable
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


Applicant’s arguments with respect to claims filed on 02/23/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Remainder of page intentionally left blank








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814